MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                     Oct 19 2020, 8:52 am
court except for the purpose of establishing
                                                                                   CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Glen E. Koch II                                          Curtis T. Hill, Jr.
Boren, Oliver & Coffey, LLP                              Attorney General of Indiana
Martinsville, Indiana
                                                         Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.J.,                                                    October 19, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-3029
        v.                                               Appeal from the Brown Circuit
                                                         Court
State of Indiana,                                        The Honorable Mary Wertz, Judge
Appellee-Petitioner,                                     Trial Court Cause No.
                                                         07C01-1710-JD-153



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020                 Page 1 of 13
                                Case Summary and Issue
[1]   D.J. was adjudicated a delinquent child in 2018 for acts that would have been

      resisting law enforcement and disorderly conduct if committed by an adult. He

      was placed on formal probation for six months. In the ensuing months, D.J.

      continued to commit delinquent acts that resulted in the juvenile court

      modifying its dispositional order multiple times to extend D.J.’s probation and

      order his placement in a variety of facilities. In November 2019, after D.J.

      admitted to committing additional delinquent acts, the juvenile court modified

      its dispositional order to award wardship of D.J. to the Indiana Department of

      Correction (“DOC”). D.J. appeals this modification, raising one issue for our

      review: whether the juvenile court abused its discretion in awarding wardship

      to the DOC when a less restrictive alternative was available. Concluding the

      juvenile court did not abuse its discretion in committing D.J. to the DOC

      because no less restrictive placement was consistent with his best interests and

      the safety of the community, we affirm.



                            Facts and Procedural History
[2]   In late October 2017, thirteen-year-old D.J. was detained when he got mad and

      ran from school, created a disruption in a nearby doctor’s office, and was

      combative with police when they came to calm him down. At the time, D.J.

      had already been on an informal adjustment, his family had an open case with

      the Department of Child Services, and he had been diagnosed with bipolar and

      oppositional defiance disorders, for which he was receiving services. D.J. was

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 2 of 13
      released from detention to the custody of his mother pending admission to an

      acute care facility. After completing his stay at the facility, he returned to the

      home of his mother and continued to receive services. In December, a petition

      was filed alleging D.J. was a delinquent child for committing acts that, if

      committed by an adult, would be resisting law enforcement, a Class A

      misdemeanor, and disorderly conduct, a Class B misdemeanor. In January

      2018, D.J. admitted to having committed the delinquent acts and was placed on

      formal probation for six months. Terms of his probation included that he

      “[c]ommit no acts of physical aggression or damage any property.” Appellant’s

      Appendix, Volume 2 at 45.


[3]   In April, the probation department filed a petition seeking modification of the

      dispositional order alleging that D.J. had committed disorderly conduct and

      criminal mischief, both Class A misdemeanors if committed by an adult, when

      he behaved aggressively and caused property damage at school. D.J. admitted

      the allegations in the petition to modify and the juvenile court modified the

      dispositional order to continue D.J.’s probation until further order of the court

      and place him at Gibault Children’s Services (“Gibault”) in their residential

      CARE program. A review report filed in July 2018 by the probation

      department stated that D.J.’s transition to residential treatment in the CARE

      program had been “quite difficult”: from May 4 to July 8 he had eighty-four

      incidents of non-compliance, including run away attempts, aggression toward

      others, leaving assigned areas, verbal aggression, peer agitation, and property

      destruction and had caused two significant injuries to himself because of his


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 3 of 13
      “out of control behaviors[.]” Id. at 87. Nonetheless, the treatment team felt he

      was making progress and that a recent change of attitude might lead him to

      focus on his treatment and address his behaviors. At a periodic review hearing

      on July 17, 2018, the juvenile court continued D.J.’s placement in the CARE

      program.


[4]   On August 23, 2018, the probation department filed a request for an emergency

      change of placement to a secure program at Gibault because D.J. had

      swallowed two harmful objects “so he could die.” Id. at 90. The juvenile court

      granted the request and ordered the change of placement. In October, while in

      the secure program, D.J. was transported to a doctor’s appointment where he

      became upset. On the return trip, he kicked the window out of the van and

      fled, nearly being hit by a car as he ran across a road. The probation

      department filed a petition seeking to modify the dispositional order alleging

      D.J. had committed acts that would be criminal mischief, a Class B

      misdemeanor, and escape, a Level 6 felony, if committed by an adult. D.J. was

      placed in secure custody at Dickinson Juvenile Justice Center (“Dickinson”)

      pending a hearing because Gibault was unwilling to let him continue in their

      program. D.J. subsequently admitted the allegations and the juvenile court

      continued his probation until further order of the court and ordered him

      returned to Dickinson pending acceptance and placement at Wernle Youth and

      Family Treatment Center (“Wernle”). D.J. was placed at Wernle on

      November 6, 2018. While at Wernle, D.J. had a psychological diagnostic

      evaluation and was diagnosed with disruptive mood dysregulation disorder,


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 4 of 13
      conduct disorder, and bipolar one disorder. See Transcript, Volume II at 120-

      21. At the time of a review hearing in May 2019, D.J. remained at Wernle,

      where he was “meeting the expectations of the program and it is expected that

      he will be recommended to discharge before the beginning of school in August,

      2019” at which time he would return to his mother’s home and continue on

      probation. Appellant’s App., Vol. 2 at 146.


[5]   In early July, however, D.J. exhibited “out of control, aggressive behaviors” at

      Wernle and was taken first for a mental health assessment and then placed at

      Harsha Behavioral Center for a few days. Id. at 151. When D.J. was released

      back to Wernle staff, he threatened an officer and ran away. On July 15, 2019,

      the probation department filed a petition to modify the dispositional order

      alleging D.J. had violated his probation by committing what would be

      intimidation, a Class A misdemeanor if committed by an adult, as well as

      “eloping from staff, displaying aggressive, unsafe behaviors at Wernle that

      resulted in an acute care placement, fail[ing] to comply with his individual

      treatment plan . . ., and refusing to return to Wernle[.]” Id. at 152. At that

      time, Wernle was willing to accept D.J. back into its secure private unit. After

      D.J. returned to Wernle, however, his behavior escalated to the point that he

      stopped communicating with his mother, he committed additional delinquent

      acts such that the probation department filed two more petitions to modify the

      dispositional order, and in September, Wernle indicated it was no longer

      willing to house D.J. and requested his immediate removal from the program.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 5 of 13
      D.J. was returned to secure detention at Dickinson pending the outcome of the

      petitions to modify.


[6]   On October 8, 2019, D.J. admitted to the allegations of the pending petitions to

      modify, including that he had violated his probation by committing acts that

      would be criminal mischief and two counts of disorderly conduct if committed

      by an adult. D.J.’s probation officer indicated she was having trouble finding a

      placement for him; she testified that the probation consultant had advised her to

      apply to Midwest Academy and DePaul Academy and “if he was denied

      admission to both of those facilities, that there would be no other agency in

      Indiana that would accept him.” Tr., Vol. II at 190. And indeed, he had been

      denied admission by both facilities because of his history of aggressive, out of

      control, and self-injurious behaviors. She was pursuing a state mental health

      admission at the Indiana Neurodiagnostic Institute as “frankly, . . . the only

      thing I have found available for [D.J.] at this time. Other than a DOC

      commitment and I would prefer not to go there.” Id. at 189.


[7]   On November 27, 2019, the juvenile court held a dispositional hearing.

      Jennifer Acton, the county’s chief probation officer,1 informed the court that

      D.J. had been denied admission into the state hospital. He had been accepted

      at a residential facility in Schererville called Compagna Academy, but she was




      1
       Brenda Dewees, D.J.’s regular probation officer, was unable to attend the dispositional hearing and Ms.
      Acton attended in her place, attesting that she had been “firmly apprised of all the nature and circumstances
      of . . . this action[.]” Tr., Vol. II at 198.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020                  Page 6 of 13
      concerned that “it is very similar to Wernle. A program he’s been at before.

      [A]nd the security there was . . . not . . . sufficient to provide him the safety he

      needs.” Id. at 199. She was also concerned because the facility was near

      Chicago which would make it difficult for his mother to participate in family

      counseling and regular visitation and which would also pose a danger if he were

      to escape. Dickinson would not accept D.J. back into secure detention because

      he had battered several staff members, returning him to his family was not

      appropriate because of his behavioral issues, and no other suitable placement

      was willing to take him. Thus, Acton felt there were no options other than

      placement at DOC because “we’ve tried to give it some time but his . . .

      behaviors have continued, they’ve increased, they’ve gotten more severe. . . .

      [B]ut there is programming at [DOC], the Division of Youth Services.” Id. at

      200.


[8]   D.J.’s attorney asked what the downside of trying Compagna was, given that

      DOC would remain an option if he did not succeed there, and Acton answered

      that the downside was “he’s left these types of facilities before and the behaviors

      are continuing[;] that makes him a danger to himself, . . . other students and

      staff.” Id. at 202-03. She had not personally visited Compagna but spoke with

      the Chief Probation Officer in Lake County, a probation officer who handles

      the juveniles sent to that facility, and the local Department of Child Services

      consultant. The answers she got from each of those people led her to believe

      that “DOC is better prepared to handle [D.J.] and . . . it’s a more secure facility




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 7 of 13
       and he won’t be able to escape. And . . . they’ll have a better ability to handle

       his behaviors.” Id. at 203.


[9]    D.J. testified that he would rather go to Compagna and that he understood that

       if he messed up there, there would be no other option than for him to go to

       DOC. Knowing that, he believed he would finally be able to control his

       behavior and his emotions and stop lashing out. He asked for “one last chance.

       That’s all it takes, all it takes [is] one last chance.” Id. at 232.


[10]   At the conclusion of the evidence, the juvenile court stated:


               I’m truly sadden[ed] that we are here today considering
               Department of Corrections for you. It’s . . . a series of events that
               I don’t think anyone anticipated throughout these proceedings
               until the last few months. . . . [T]his all started with your
               resisting authority and it has continued to be the . . . beginning
               and the end of everything that the Court’s tried to do and
               Probation has tried to do and treatment facilities have tried to do,
               is that you just cannot . . . control yourself. And I think that had
               your time in Dickenson [sic] not been so very violent . . . to the
               point that a detention facility is telling the Court that they can’t
               take you back. That’s . . . just so significant. . . . I don’t have
               any faith that if you go to Compagna that you will be able to
               control yourself. . . . Any more than you’ve not been able to do
               so at Wernle and at secure detention. . . . I don’t think DOC is a
               good option, but I don’t know that I have any other option[.]


               ***


               I wished that the mental health commitment at State
               Hospitalization would have worked. But it didn’t. And after
               considering all the evidence and the record of the proceeding and

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 8 of 13
               the psychological evaluation, I am awarding wardship to the
               Department of Corrections for housing. . . . And the reason is
               that . . . your conduct since after that May review hearing has
               really left the Court with no other realistic option.
Id. at 229-31. The court’s written order stated that “[a]fter careful

       consideration, the Court finds that a commitment to the Indiana Department of

       Corrections is necessary and that no less restrictive alternative exists.”

       Appealed Order at 3. D.J. now appeals this disposition.



                                  Discussion and Decision
[11]   D.J. asserts that the juvenile court abused its discretion in modifying his

       placement “because of the low level of offenses and the poor investigation to

       alternatives to DOC placement.” Appellant’s Brief at 11. The disposition of a

       juvenile adjudicated a delinquent is a matter committed to the juvenile court’s

       discretion, subject to the statutory considerations of the child’s welfare,

       community safety, and the policy favoring the least harsh disposition. R.H. v.

       State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). Those statutory

       considerations are found in Indiana Code section 31-34-19-6, which provides:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


               (1) is:




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 9 of 13
                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;


               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and


               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


       A juvenile court has wide latitude and great flexibility in dealing with juveniles;

       however, its goal is to rehabilitate rather than punish. C.T.S. v. State, 781
N.E.2d 1193, 1203 (Ind. Ct. App. 2003), trans. denied. We review the juvenile

       court’s disposition and modification orders for an abuse of discretion, which

       occurs if its decision is clearly against the logic and effect of the facts and

       circumstances before it or the reasonable inferences that may be drawn

       therefrom. R.H., 937 N.E.2d at 388.


[12]   D.J. argues his commitment to DOC was an abuse of discretion because a less

       restrictive alternative was available; namely, placement at Compagna.

       However, even if less harsh options are available to the juvenile court, there are

       still times when commitment to a suitable institution is in the best interest of the


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 10 of 13
       juvenile and of society. D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct. App.

       2005). Indiana Code section 31-34-19-6 requires the juvenile court to consider

       the least restrictive placement only if that placement comports with the safety

       needs of the community and the child’s best interests. See J.B. v. State, 849
N.E.2d 714, 718-19 (Ind. Ct. App. 2006) (concluding the juvenile’s placement

       in DOC was warranted because the less-restrictive placement suggested by him

       would have fallen short of meeting the community’s safety needs and his best

       interests given testimony he was a danger to himself and others until he receives

       substance abuse treatment and learns to modify his criminal behavior).


[13]   Here, the juvenile court specifically stated that placement in a juvenile

       correctional facility through the DOC was warranted because of D.J.’s “violent

       conduct and history of escape[.]” Appealed Order at 2. The court noted that

       “extensive efforts” had been made to provide D.J. with care, treatment, and

       rehabilitation, including “supervised probation, Wrap Around Services, secure

       detention, placement at Gibault in the CARE Program and then the [secure]

       Program . . ., placement at Wernle [ ], a mental health assessment . . . followed

       by placement [at] Harsha Behavioral Center, and then followed by a return to

       Wernle.” Id. at 1. Despite these many attempts to help D.J. correct his

       behavior, he failed to engage well in services—lashing out violently against

       staff, destroying property, and absconding when he saw an opportunity. He

       was ultimately removed from Wernle for aggressive, destructive, and self-

       injurious behaviors that were escalating in severity. Dickinson, his most recent




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 11 of 13
       placement, would not accept him back into secure detention following the

       dispositional hearing for similar reasons.


[14]   Despite D.J.’s “low level of offenses[,]” Appellant’s Br. at 7, the juvenile court

       considered the danger he posed to the safety of the community in general,

       mentioning D.J.’s violent behavior toward service providers while in various

       placements. The juvenile court noted that D.J. is resistant to authority and that

       “these people that go to work [in these facilities] don’t deserve to get hit and

       [have] things thrown at them.” Tr., Vol. II at 229. Further, the fact that D.J.’s

       behavior had not been curbed despite the many services offered to him showed

       that such services, including a placement that was nearly identical to

       Compagna, were no longer in D.J.’s best interests because they were not

       beneficial. Additional investigation into Compagna was unnecessary where it

       was clear that no facility short of DOC was secure enough to control D.J.’s

       “aggressive and violent” behaviors and history of escape. Appealed Order at 2.

       We also note that the juvenile court acknowledged D.J.’s mental health issues.

       Unfortunately, he was denied placement in a mental health institute, but the

       juvenile court recommended that DOC consider those issues in its plan for

       D.J.’s care, treatment, and rehabilitation.


[15]   At only fifteen years old, D.J. has already had many contacts with the juvenile

       court, repeatedly violating the terms of his probation and absconding from

       various placements. His behavior has escalated rather than being successfully

       addressed. Although D.J. contends that Compagna would be the least

       restrictive placement and that the juvenile court should have ordered him

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 12 of 13
       placed there, he has not shown that there is a reasonable probability that the

       program would benefit him any more than other, similar programs have. And

       his own behavior precludes any other options from being willing to work with

       him. We therefore conclude that it was reasonable for the juvenile court to find

       that the many less restrictive services and opportunities offered to D.J. had not

       been successful and that he posed a danger to both himself and to the

       community. Cf. E.H. v. State, 764 N.E.2d 681, 686 (Ind. Ct. App. 2002)

       (concluding juvenile’s commitment to DOC was in error where there was a less

       restrictive and appropriate alternative available, no evidence that juvenile was a

       threat to the community, and no explanation for commitment other than it

       “being the typical next step”), trans. denied. The juvenile court was within its

       discretion to conclude that commitment to a less restrictive environment than

       the DOC was not in D.J.’s best interests or consistent with the safety of the

       community.



                                               Conclusion
[16]   The juvenile court did not abuse its discretion when it modified its dispositional

       order and awarded wardship of D.J. to the DOC and its order is therefore

       affirmed.


[17]   Affirmed.


       Crone, J., and Brown, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3029 | October 19, 2020   Page 13 of 13